Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 1 of 10 PageID #: 7107



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

     Bartlett, et al.,

                                     Plaintiffs,
                                                                     Case No. 1:19-cv-00007
             v.

     Société Générale de Banque au Liban S.A.L.,
     et al.,

                                     Defendants.


                            DECLARATION OF ACHRAF SAFIEDDINE

         I, ACHRAF SAFIEDDINE, declare under penalty of perjury under the laws of the United

   States of America that the following is true and correct:

      1. I am over 18 years of age and declare, pursuant to the provisions of 28 U.S.C. § 1746, the

           following based upon personal knowledge of the facts set forth below. If called upon to

           testify, I could and would testify competently as to the matters set forth herein.

      2. I am a U.S. citizen and a lawyer practicing in Lebanon.

      3. As a part of my practice I assist around 35-50 active companies and individuals with

           corporate formation and offer legal advice and compliance in Lebanon and abroad.

      4. Lebanese law requires each of LLCs and Corporations with capital accounts higher than

           $3500 to assign a lawyer. See, e.g., “Setting Up A Joint Stock Company or S.A.L,”

           Lebanese Company Registration Guide(s), Guardianship Authority, Presidency of the

           Council of Ministers of Lebanon (accessible at

           https://investinlebanon.gov.lb/Content/uploads/BSU-REGISTER_JOINT_STOCK_COMPANY.pdf) (last

           accessed on March 25, 2019) (“Step 3: Constitutive General Assembly and First Board of

           Directors Meetings — Hold a Constitutive General Assembly meeting to, mainly: elect a
Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 2 of 10 PageID #: 7108



         Board of Directors, Appoint a Principal Auditor and a Lawyer.”)(emphasis added).

      5. Thus, such legal relationship is limited and established by a minimal retainer in return of

         a simple service of renewing and keeping the companies files in good standing.

      6. In addition, as a U.S. citizen, I maintain relationships, both personal and business, with

         individuals in the U.S.

      7. To my knowledge I am the only lawyer in Lebanon, and possibly in the Middle East,

         accredited as an U.S. International Traffic of Arms Regulations (ITAR), OFAC, and

         Export Administration Regulation Compliance Professional.

      8. I have read Plaintiffs’ complaint which involves claims arising under the 18 U.S.C. §§

         2333(a) and 2333(d) of the Anti-Terrorism Act (“ATA”) and concerns purported conduct

         by financial institutions,—located in, inter alia, Lebanon—alleged to have aided and

         abetted activities of Hezbollah (the “Complaint”).

      9. Plaintiffs’ 610-page Complaint purports to name hundreds of individuals in an effort to

         accuse them of participating in this scheme with Hezbollah operatives—for no apparent

         purpose that would support their claims against Defendants.

      10. The Complaint alleges various conduct by purported associates and affiliates of the

         Lebanese brothers Kamel Amhaz and Issam Amhaz. See Complaint at ¶¶ 348 and 352.

      11. The Plaintiffs’ Complaint also makes various allegations against me, however and in full

         compliance with Department of Treasury’s guidance, I have had no legal, financial, or

         contractual affiliation with the Amhaz brothers since July 2014—the date plaintiffs allege

         the brothers were designated “Specially Designated Global Terrorists” by the Department

         of Treasury. See Complaint at ¶ 332; see also Complaint at ¶¶ 348 and 352.

      12. In fact, to my knowledge, all of these designated companies had to be closed and
Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 3 of 10 PageID #: 7109



         liquidated as a result of the Department of Treasury designation.

      13. Specifically, the gravamen of the false allegations against me include: (i) that he is “the

         attorney most associated with the Amhaz Network of companies;” and (ii) that he was

         involved with a scheme of “fraud,” “corruption” and “money laundering.” See Complaint

         at ¶ 348. Plaintiffs then repeat my name to give the imprimatur of the wrongdoing alleged

         in paragraph 348. See Complaint at ¶ 352.

      14. However, as suspected, Plaintiff’s counsel revealed that their allegations of wrongdoing

         on my part rely exclusively on a report by The Center for Advanced Defense Studies Inc.

         (C4ADS), alleging various conduct by purported associates and affiliates of the Lebanese

         brothers Kamel Amhaz and Issam Amhaz (the “C4ADS Report”). See ECF Doc. No 70.

      15. However, as explained below, the alleged connections between the Amhaz brothers and I

         are nonexistent, and a simple review of documents disprove and/or cast serious doubt on

         the allegations and conclusions made in the C4ADS Report.

      16. I formally (and informally) dissociated myself with the Amhaz brothers and every

         associated entity dating back to July 2014—as soon as I was informed of the U.S.

         Department of Treasury’s sanctions against the Amhaz brothers.

      17. While for most individuals and lawyers, my legal roles and unrelated relationships would

         be innocuous, the C4ADS Report distorts reality by mutilating minimal facts to create the

         appearance of impropriety on my part, when none exists.

      18. As a result, the Complaint unfortunately highlights unfounded allegations and

         conclusions of wrongdoing made in the C4ADS Report.

   The C4ADS Report

      19. The gravamen of the C4ADS Report (and in turn the Complaint) with regards to me is

         that the Amhaz brothers illegally laundered money via their “unsanctioned” Lebanese
Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 4 of 10 PageID #: 7110



         corporate entities (of which I was “affiliated”) to me, and I, in turn, purchased real estate

         in California.

      20. The C4ADS Report purportedly “corroborates” its slavish “reporting” regarding me, by

         alleging that I am a “business partner” involved in “previously reported illicit activity” in

         Liberia.

      21. However, nothing could be further from the truth, and I vehemently deny engaging in any

         such wrongdoing alleged in either the C4ADS Report or the Complaint.

      22. Like any other American, my ownership of any real estate in California does not reflect

         any wrongdoing and, given the legitimate, documented sources of my income, for sure

         cannot be considered money laundering.

      23. C4ADS’s conspiracy theories of “money laundering via real estate” in their report are

         easily debunked by publicly-available documents and information, which it conveniently

         omits.

      24. In turn, Plaintiff’s Complaint relies on these conspiracy theories, which have no basis in

         fact.

      i. The C4ADS Report falsely links and/or associates my legal representative role with the
         Amhaz brothers

      25. First, I have no affiliation (corporate or otherwise) with the Amhaz brothers. Of the eight

         (8) Lebanese entities that the C4ADS Report identified as related to myself and Kamel

         Amhaz, in seven of them (Special Operations Group S.A.L., Teleserve Plus S.A.L. or any

         of the Stars Group Holding affiliated entities), I only acted as a legal representative for

         business formation purposes only.

      26. I had no managerial or shareholder role in either of them.

      27. My role in filing and assisting with business formation in Lebanon was ministerial in
Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 5 of 10 PageID #: 7111



         nature and no different than LegalZoom’s role in filing and assisting with business

         formation in the U.S.

      28. While the C4ADS Report mentions my legal representative relationship with over 80

         companies in Lebanon, which should not have come as a surprise given the corporate

         formation focus of his law practice, C4ADS ironically (and erroneously) claims—without

         any evidence or support—that there was something untoward with my legal

         representative role in those Amhaz brothers’ entities.

      29. Second, the C4ADS Report’s allegation that Special Operations Group S.A.L. is

         currently “Amhaz-linked” is false.

      30. For one, Kamel Amhaz was divested of any ownership stake in Special Operations Group

         S.A.L. in June 2014, over a month before the U.S. Department of Treasury sanctioned

         the Amhaz brothers. See annexed hereto as Exhibit A, a true and correct copy of

         “Transfer of Shares” for Special Operations Group S.A.L.

      31. In addition, Special Operations Group S.A.L. was liquidated and dissolved in September

         2017 by the shareholders. See annexed hereto as Exhibit B, a true and correct copy of

         “General Assembly Minutes of 11/9/2017” for Special Operations Group S.A.L.

      32. Notably, neither I nor Mr. Amhaz are listed as shareholders on the attendance sheet of the

         General Assembly Minutes. See Exhibit B.

      33. Third, the C4ADS Report’s allegation that Liban Stars S.A.R.L. is or ever was “Amhaz-

         linked” is also false.

      34. Liban Stars S.A.R.L. was a forgotten company that was never used, had no meetings, had

         no assets, had no bank account transactions from October 2007 until 2016 — when its

         bank account was closed at the request of Byblos Bank for inactivity, and was
Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 6 of 10 PageID #: 7112



         deregistered in July 2017. See annexed hereto as Exhibit C, a true and correct copy of a

         response dated August 3, 2018 from the Lebanese Ministry of Justice regarding Liban

         Stars S.A.R.L. and indicating the entity was “Struck off since July 2017.”

      35. Fourth, besides for Liban Stars, which was created in but unused since 2007, Special

         Operations Group S.A.L did not exist when the supposedly questionable real estate

         transactions occurred in California in 2010 and 2011.

      36. In other words, no money could have been “laundered” to avoid sanctions or otherwise,

         insofar as none of the companies were able to do the alleged money laundering.

      37. As previously stated, none of the entities (sanctioned or unsanctioned) can be linked to

         the supposedly questionable real estate transactions, as I did not act as shareholder nor

         manager (i.e. had no authority, knowledge of or access to any monetary account of any of

         the remaining, accused entities).

      38. In fact, none of these companies have any role or any legal presence in the United States

         at all.

      39. Thus, the allegations in the C4ADS Report that I operate, am involved in or have any

         connection to an Amhaz-linked “corporate network” linked to “money laundering in

         Lebanon” is demonstrably false.

      ii. No money, property, asset or anything of value was ever exchanged between the Amhaz
          brothers and myself

      40. Critically, no money or asset was ever given, gifted, transferred, pontificated or promised

         to me either via my role as legal representative for the abovementioned companies or

         with regard to the unused company that had no bank transactions (Liban Stars) from the

         Amhaz brothers.

      41. This lack of monetary transfers is important, because the C4ADS Report (and Plaintiffs’
Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 7 of 10 PageID #: 7113



         Complaint) relies upon my mere association with these entities and the existence of real

         estate records in California as the basis for their conclusion that money laundering

         (specifically money laundering to avoid U.S. sanctions) occurred.

     iii. I have de minimis interest in California real estate but I did not receive any money from
          the Amhaz brothers regarding same

      42. While the C4ADS Report is correct in stating that I was associated with “properties in

         California vis-à-vis his personal relationship with Bill Jamal,” other assertions about my

         “ownership” of such property are false.

      43. Indeed, the premise that I was involved in a coordinated “corporate network,” including

         Special Operations Group S.A.L. and Liban Stars S.A.R.L., using real estate to launder

         money is false because neither Special Operations Group S.A.L. nor Liban Stars S.A.R.L.

         had the legal capacity nor financial capabilities to own or purchase real estate—whether

         in Lebanon or in the United States.

      44. For example, Special Operations Group S.A.L.’s by-laws did not permit it to own

         property. See annexed hereto as Exhibit D, a true and correct copy of SOG By-Laws at

         Article 3.

      45. Further, as stated above, Liban Stars S.A.R.L had no financial capabilities to do so (and

         no financial transactions existed).

      46. Thus, the C4ADS Report’s suspicions that I was actively involved in some money

         laundering scheme with the Amhaz brothers based on unrelated real estate transactions in

         which no money was exchanged has no basis in fact.

   The Complaint’s Reliance on the C4ADS Report

      47. Plaintiffs’ Complaint casts a negative light on me by amplifying and borrowing whole

         cloth from the false allegations of wrongdoing in the C4ADS Report.
Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 8 of 10 PageID #: 7114



      48. Plaintiffs’ counsel doubles down on these false assertions by referencing a Wall Street

         Journal article (“WSJ”) article first published in July 2018 that refers the C4ADS Report.

         See ECF Doc. No. 70.

      49. However, the version of the WSJ article that Plaintiffs’ counsel relies was corrected and

         amplified in October 2018 (over two months before Plaintiffs filed their complaint), to

         include clarifying references to me which reduce, if not outright negate, the imprimatur

         of authority of C4ADS’s Report. See annexed hereto as Exhibit E, a true and correct

         copy of the updated WSJ article.

   Plaintiffs’ Claims Cause Me Reputational Harm

      50. Plaintiffs’ claims cause me reputational and a possible physical harm considering the

         C4ADS report in question is demonstrably false.

      51. That harm is exacerbated by the fact that I am the only lawyer in Lebanon, and possibly

         in the Middle East, accredited as U.S. arms trafficking compliance professional, and such

         accusations appearing in a U.S.-based Complaint can and will harm my profession

         directly and much more than any other lawyer.

      52. I believe that Plaintiffs’ counsel deliberately inserted these false and defamatory allegations

         against me in a legal pleading and proceeding that does not provide me any opportunity to

         respond to, rebut or dispute these knowingly false claims.

      53. “Hezbollah” is considered and enemy of state and on U.S. and several international

         terrorist organization prohibition lists, according to various U.S. and international laws.

         Hezbollah is not only accused of terrorism, but also drug trafficking and money

         laundering—activities I have never been engaged in. These accusations by Plaintiffs’

         counsel are not only filed in a U.S. court of law, they are also signed in the names of the
Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 9 of 10 PageID #: 7115



         families of four hundred of our beloved U.S. armed forces soldiers and officers. Thus, the

         harm is not only to my name and business future, it is becoming real and could likely turn

         into physical harm at any time by the real agents of Hezbollah, on me, personally, and

         my family, including my wife and three children.

      54. Indeed, Plaintiffs’ counsel’s admission that they relied upon the C4ADS Report, then

         conducted a post-hoc “investigation” —apparently not until I sought relief from the

         Court—that revealed no more detail than what was falsely alleged by C4ADS, is as

         troubling as it is revealing of their plan.

      55. In sum, I have not ever been involved in the alleged wrongdoing attributed to me in the

         Complaint. As such, I believe that doing the right thing shall have an added positive impact

         on Plaintiffs’ case as a whole, insofar as it removed allegations that are blatantly false such

         that their claims could be more credible, probative and provable.

      56. While I have the utmost sympathy for the lives of the loved ones Plaintiffs now seek

         recompense for in this action, I respectfully request that such scandalous allegations

         inserted by their lawyers against me be stricken by the Court.
Case 1:19-cv-00007-CBA-VMS Document 80-1 Filed 04/15/19 Page 10 of 10 PageID #: 7116



         I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.



   Executed on March 25 2019.



                                                ______________________________
                                                    ACHRAF A SAFIEDDINE
